


110 HR 1238 IH: To amend title XIX of the Social Security Act with

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1238
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act with
		  respect to meeting the citizenship documentation requirement for children born
		  in the United States.
	
	
		1.Meeting Medicaid citizenship
			 documentation requirement for children born in the United States
			(a)In
			 generalEffective as if
			 included in the enactment of section 6036(a)(2) of the Deficit Reduction Act of
			 2005 (Public Law 109–171), section 1903(x)(3)(B) of the Social Security Act (42
			 U.S.C. 1396b(x)(3)(B)), as inserted by such section 6036(a)(2), is
			 amended—
				(1)by redesignating
			 clause (v) as clause (vi); and
				(2)by inserting after
			 clause (iv) the following new clause:
					
						(v)For a child if medical assistance is
				available under this title for part or all of the costs of the child’s birth in
				the United States, any claim for payment for such assistance.
						.
				(b)ConstructionNothing
			 in the Deficit Reduction Act of 2005, including section 6036 of such Act, shall
			 be construed as changing the requirement of section 1902(e)(4) of the Social
			 Security Act (42 U.S.C. 1396a(e)(4)), that provides deemed eligibility during
			 the first year of life for a child born in the United States to an alien mother
			 for whom medical assistance for the delivery of such child is made available as
			 treatment of an emergency medical condition pursuant to section 1903(v) of such
			 Act (42 U.S.C. 1395b(v)).
			
